DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s priority to provisional application 62/689662 filed on June 25th 2018 has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed on July 31st 2019 and February 19, 2020 have been considered by the examiner. The applicant is advised that the IDS filed July 31st 2019, includes foreign patent documents and non-patent literature that do not have copies filed as required by  37 C.F.R. 1.98.

Claim Interpretation
	The applicant is advised that the portions of the claim that use functional language (e.g. adapted to, configured to) without reciting additional structure are anticipated by the prior art if the structure can be used to perform the function. 
	Additionally, when a claim recites a list of options, only one of those options has to be found for the claim to be anticipated by the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8-9 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 8 recites “selecting the cell aggregator to be a platelet activator or a cell adhesion molecule.” There is no antecedent basis for this limitation in the claim. The term “cell aggregator” is only one of the options recited in claim 7. Dependent claims must include all of the recited features of the independent claim, therefore this claim does not have antecedent basis for all options in claim 7.

Claim 9 recites “selecting the platelet activator to be adenosine diphosphate.” There is no antecedent basis for this limitation in the claim. The term “platelet activator” is only one of the options recited in claim 8.Dependent claims must include all of the recited features of the independent claim, therefore this claim does not have antecedent basis for all options in claim 8.

Claim 16 recites “a cell aggregator selected from a platelet activator and a cell adhesion molecule.” There is no antecedent basis for this limitation in the claim. The term “cell aggregator” is only one of the options recited in claim 15. Dependent claims must include all of the recited features of the independent claim, therefore this claim does not have antecedent basis for all options in claim 15.

Claim 17 recites “wherein the platelet activator comprises adenosine diphosphate.” There is no antecedent basis for this limitation in the claim. The term “platelet activator” is only one of the options recited in claim 16. Dependent claims must include all of the recited features of the independent claim, therefore this claim does not have antecedent basis for all options in claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lipkens et al. (US 20180362918), hereafter Lipkens.

With regards to claim 1, Lipkens discloses a method of separating target cells from non-target cells in a biofluid (P008, L4-7), comprising: pretreating the biofluid by introducing an additive to alter at least one of size of the target cells, size of the non-target cells, compressibility of the biofluid, compressibility of the target cells, compressibility of the non-target cells, aggregation potential of the target cells, and aggregation potential of the non-target cells (Fig 1; P0051), the additive comprising a cell activator (P009, L1); flowing the pretreated biofluid into an inlet of a microfluidic separation channel (Fig 2); and applying acoustic energy to the microfluidic separation channel (P0055, L4-9), such that the target cells accumulate within at least one primary stream along the separation channel and the non-target cells accumulate within at least one secondary stream along the separation channel (P0055, L10-13).

With regards to claim 2, Lipkens discloses all the elements of claim 1 as outlined above. Lipkens further discloses selecting the target cells to be leukocytes selected from the group consisting of mononuclear cells, lymphocytes, monocytes, granulocytes, agranulocytes, macrophages, T cells, B cells, NK cells, subclasses thereof, and combinations thereof (P0021).


With regards to claim 5, Lipkens discloses all the elements of claim 2 as outlined above. Lipkens further discloses selecting the cell activator to comprise a T cell activator (P009, L1).



With regards to claim 7-8, Lipkens discloses all the elements of claim 1 as outlined above. Lipkens further discloses wherein the additive is selected from the group consisting of a cell aggregator, deionized water, a detergent, a surfactant, a solution to regulate salinity of the biofluid, a solution to regulate tonicity of the biofluid, a solution to regulate viscosity of the biofluid, a solution to regulate osmolarity of the biofluid, a solution to regulate ion concentration of the biofluid, and combinations thereof and selecting the cell aggregator to be a platelet activator or a cell adhesion molecule (P0071, L1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens.

With regards to claim 3-4, Lipkens discloses all the elements of claim 2 as outlined above. Lipkens does not directly disclose selecting the cell activator to comprise a B cell activator, wherein the B cell activator comprises CpG oligodeoxynucleotides.
However Lipkens indicates that it would be within the skill of a person with ordinary skill in the art to use acoustic processing to process other types of material (P0050, L3-6) and that CpG .

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens, further in view of Utharala et al. (US 10745741), hereafter Utharala.

With regards to claim 10, Lipkens discloses a system for microfluidic cell separation configured to separate target cells from non-target cells in a biofluid (P008, L4-7), comprising: at least one microfluidic separation channel comprising at least one inlet, a first outlet, and a second outlet (Fig 2); 
Lipkens does not directly disclose a source of the biofluid in fluid communication with the at least one inlet of the at least one microfluidic separation channel; However it would have been obvious to a person with ordinary skill in the art to fluidly connect the microfluidic channel to a source of biofluid in order to increase efficiency, by being able to run the device continuously.  Lipkens does not disclose a source of an additive in fluid communication with the source of the biofluid, configured to introduce at least one additive into the biofluid.
However Utharala discloses a source of an additive in fluid communication with the source of the biofluid, configured to introduce at least one additive into the biofluid (Col. 2, L29-38). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a source of additive as disclosed by Utharala to the system disclosed by Lipkens in order to increase efficiency, by being able to run the device continuously.

Lipkens further discloses the additive comprising a cell activator (P009, L1) and being capable of altering at least one of size of the target cells, size of the non-target cells, compressibility of the biofluid, compressibility of the target cells, compressibility of the non- target cells, aggregation potential of the 

With regards to claim 11-12, Lipkens and Utharala disclose all the elements of claim 10 as outlined above. Lipkens does not directly disclose wherein the cell activator comprises a B cell activator and wherein the B cell activator comprises CpG oligodeoxynucleotides.
However Lipkens indicates that it would be within the skill of a person with ordinary skill in the art to use acoustic processing to process other types of material (P0050, L3-6) and that CpG oligodeoxynucleotides are known in the art (P0064, L4-6). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate activator based on the target cells, allowing the device to be used for multiple cell types.

With regards to claim 13, Lipkens and Utharala disclose all the elements of claim 10 as outlined above. Lipkens further discloses wherein the cell activator comprises a T cell activator (P009, L1).

With regards to claim 14, Lipkens and Utharala disclose all the elements of claim 13 as outlined above. Lipkens further discloses wherein the T cell activator comprises at least one of a soluble CD3 antibody, a bead coated with humanized CD3 and CD28 agonist antibodies, and Interleukin 2 (P0010, L49).

With regards to claim 15-16, Lipkens and Utharala disclose all the elements of claim 10 as outlined above. Lipkens further discloses wherein the source of the additive is configured to introduce at least one additive selected from the group consisting of a cell aggregator, deionized water, a detergent, a surfactant, a solution to regulate salinity of the biofluid, a solution to regulate tonicity of the biofluid, a solution to regulate viscosity of the biofluid, a solution to regulate osmolarity of the biofluid, a solution to .

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens and Utharala as applied to claims 8 and 16, respectively above, and further in view of Rendu et al. (US 10962525), hereafter Rendu.

With regards to claim 9 and 17, Lipkens and Utharala disclose discloses all the elements of claims 8 and 16 as outlined above. Lipkens does not disclose the platelet activator being adenosine diphosphate.
However Rendu discloses that adenosine diphosphate is a known platelet activator (Col. 3, L66-67). It is considered to be within the skill of a person with ordinary skill in the art to use known components that yield predictable results (MPEP 2143.I.A). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate platlet activator as a routine design choice.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens and Utharala as applied to claim 10 above, and further in view of Augustsson et al. (WO 2018065626 A1), hereafter Augustsson. 

With regards to claim 18-19, Lipkens and Utharala disclose all the elements of claim 10 as outlined above. Lipkens does not disclose at least one input sensor configured to measure a concentration of target cells or non-target cells in the biofluid and at least one output sensor configured to measure at least one parameter of an output suspension, the at least one parameter comprising at least one of hematocrit (HCT%) of the output suspension, concentration of target cells in the output suspension, and concentration of non-target cells in the output suspension.

Augustsson does not directly disclose at least one input sensor configured to measure a concentration of target cells or non-target cells in the biofluid. However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replicate the output sensor on the inlet, in order to have a to determine the amount of additive that needs to be added in order to reach a desired specification. 



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens, Utharala, and Augustsson as applied to claim 19 above, and further in view of Anderson et al. (US 20110201099), hereafter Anderson.   

With regards to claim 20, Lipkens, Utharala and Augustsson disclose all the elements of claim 19 as outlined above. Lipkens and Augustsson do not disclose a control module in electrical communication with the at least one input sensor, the at least one output sensor, and the source of the additive, configured to introduce a predetermined volume of the additive into the biofluid in response to a measurement of at least one of the concentration of the target cells or the non-target cells in the biofluid and the parameter of the output suspension being outside tolerance of a target value.


Prior Art Not Relied Upon
	The applicant is advised that there are other patent documents in the same patent family (US 10370635, US9663756, US 10640760) as the relied upon reference of Lipkens that also anticipate the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.L.B./Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655